


Exhibit 10.10.1

 

[g16512kki001.jpg]

 

December 17, 2008

 

Richard P. Eno

c/o Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

 

Re:  First Amendment to Employment Agreement

 

Dear Richard:

 

This letter amends the terms of the Employment Letter Agreement (the
“Agreement”) dated as of February 20, 2008, by and between Metabolix, Inc. (the
“Company”) and you, as set forth below.  Capitalized terms not defined herein
shall have the meaning specified in the Agreement.

 


1.                                       SECTION 3(A) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AFTER THE WORD “COMPANY” AND PRIOR TO THE
WORD “WILL” IN THE SECOND SENTENCE THEREOF:

 

“will pay such base salary on a semi-monthly basis in accordance with the
Company’s normal payroll practices and”

 


2.                                       SECTION 4(F) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SAID SECTION IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:

 

“(f)                              Definition of Good Reason.  As used in this
Agreement, “Good Reason” means that you have complied with the ‘Good Reason
Process’ (hereinafter defined) following the occurrence of any of the following
events:  (i) a material diminution in your responsibilities, authority or
duties; (ii) a material diminution in your Base Salary; (iii) a material change
in the geographic location at which you provide services to the Company; or
(iv) the material breach of this Agreement by the Company.  ‘Good Reason
Process’ shall mean that (i) you reasonably determine in good faith that a ‘Good
Reason’ condition has occurred; (ii) you notify the Company in writing of the
occurrence of the Good Reason condition within 60 days of the occurrence of such
condition; (iii) you cooperate in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the ‘Cure Period’), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) you terminate your employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition

 

Metabolix | 21 Erie Street | Cambridge | MA | 02139 | USA

tel: 617 583 1700 | fax: 617 583 1767 | www.metabolix.com

--------------------------------------------------------------------------------


 

during the Cure Period, Good Reason shall be deemed not to have occurred.”

 


3.                                       SECTION 5(A) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING IMMEDIATELY PRIOR TO THE PERIOD AT THE END OF
THE LAST SENTENCE THEREOF:


 

“but in no event more than 45 days after the date on which your employment
terminates”

 


4.                                       SECTION 5(B) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING IMMEDIATELY AFTER THE WORD “COMPANY” AND
PRIOR TO THE COMMA WITHIN THE FIRST SENTENCE THEREOF:


 

“within thirty (30) days after the date of termination”

 


5.                                       SECTION 5(B) OF THE AGREEMENT IS HEREBY
AMENDED (X) BY DELETING THE SECOND AND THIRD SENTENCES THEREOF AND (Y) BY
INSERTING THE FOLLOWING IMMEDIATELY PRIOR TO THE PERIOD AT THE END OF THE FIRST
SENTENCE THEREOF:


 

“, commencing on the 37th day after the date on which your employment terminates
(provided the Release is effective prior to such date), payable in accordance
with the Company’s normal payroll practices, provided that the first payment
will include all amounts which would have been paid in the 37 days following
your termination of employment.”

 


6.                                       SECTION 5(C) OF THE AGREEMENT IS HEREBY
AMENDED (X) BY DELETING THE SECOND SENTENCE THEREOF AND (Y) BY INSERTING THE
FOLLOWING IMMEDIATELY FOLLOWING THE WORD “RELEASE” AND PRIOR TO THE COMMA WITHIN
THE FIRST SENTENCE THEREOF:

 

“within thirty (30) days after the date of termination”

 


7.                                       SECTION 5(E) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORD “YOU” AFTER THE TERM “PAY TO” AND PRIOR TO THE TERM
“AN ADDITIONAL AMOUNT” WITHIN THE SECOND SENTENCE THEREOF, AND SUBSTITUTING THE
FOLLOWING THEREFOR:


 

“the relevant taxing authority as withholding taxes at such time or times when
each payment of Excise Tax is due,”

 


8.                                       SECTION 5(G) OF THE AGREEMENT IS HEREBY
AMENDED TO PROVIDE THAT THE TERM “SEPARATION FROM SERVICE” SHALL BE DEFINED IN
ACCORDANCE WITH SECTION 409A(A)(2)(A)(I) OF THE CODE AND THE APPLICABLE
PROVISIONS OF TREASURY REGULATION SECTION 1.409A-1(H).


 


9.                                       THE AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING AS A NEW SECTION 5(H) TO THE AGREEMENT:

 

2

--------------------------------------------------------------------------------


 

“(h)                           Section 409A.  (i) Anything in this Agreement to
the contrary notwithstanding, if at the time of your ‘separation from service,”
the Company determines that the you are a ‘specified employee’ within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you become entitled to under this Agreement on account of your
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after your separation from service,
or (B) your death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(ii)                                  Solely for purposes of Section 409A of the
Code, each installment payment described in Section 5 is considered a separate
payment.”

 


10.                                 SECTION 9(E) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUBSECTION (I) OF SUCH SECTION AND SUBSTITUTING THE
FOLLOWING THEREFORE:

 

“(i) The Company shall cause its rights and obligations hereunder to be assumed
by any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which you are
principally involved and may assign its rights and obligations hereunder to any
Company Affiliate.”

 


11.                                 SECTION 9(K) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AFTER THE WORD “AGREEMENT” AND PRIOR TO THE
WORD “COMPLY” WITHIN THE SECOND SENTENCE THEREOF:

 

“be exempt from, or”

 


12.                                 EXCEPT AS AMENDED HEREIN, THE AGREEMENT IS
HEREBY CONFIRMED IN ALL OTHER RESPECTS AND NOTHING CONTAINED HEREIN SHALL BE
DEEMED A WAIVER OF ANY RIGHT OR ABROGATION OF ANY OBLIGATION OTHERWISE EXISTING
UNDER THE AGREEMENT EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED FOR HEREIN.

 

3

--------------------------------------------------------------------------------


 

 

Please indicate your acceptance of this amendment to the Agreement by signing
the enclosed copy of this letter and returning it to me.

 

 

 

METABOLIX, INC.

 

 

 

 

 

 

By:

/s/ Joseph D. Hill

 

 

 Joseph D. Hill

 

 

 Chief Financial Officer

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Richard P. Eno

 

Richard P. Eno

 

 

 

 

Date:

12/18/08

 

 

4

--------------------------------------------------------------------------------
